Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 3/29/21, is a DIV of 17119953, filed on 12/11/20. 17119953 claims priority from provisional application 62947774, filed 12/13/2019; 62972902, filed 02/11/2020 and to 63119488, filed 11/30/2020. 

Status of Claims
Claims 1-8 are currently pending.
Claims 1-8 were examined. Claims 1-7 are rejected. Claim 8 is objected to. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6 depends from claim 2, and recites “the suspending agent…”, however, claim 2 doesn’t recite a suspending agent. There is insufficient antecedent basis for this limitation in the claim and the claim is indefinite. 
Claim 7 recites “The method of claim 28”, however, there is no such claim numbered as 28. There is insufficient antecedent basis for this claim. 
For the sake of providing compact prosecution, claim 6 was examined as depending from claim 3. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavedan et. al., WO 2016036619 A1 (cited in the IDS) in view of Birznieks et. al., US 20090105333 A1 (publ. 4/23/2009).
The claims are drawn to treating a patient in need for Smith-Magenis syndrome comprising determining a body mass of the patient; and if the body mass of the patient is equal to or less than 28 kg, administering to the patient, once daily, a first dose of tasimelteon equal to 0.7 mg/kg; or if the body mass of the patient is greater than 28 kg, administering to the patient, once daily, a second dose of tasimelteon equal to 20 mg. 
Lavedan teaches treating sleep disturbances in patients with Smith-Magenis syndrome (SMS), a syndrome resulting from 17pII.2 deletion or a mutation in the RAI1 gene (title & abstract; p. 1, 1st para of Background). Lavedan teaches SMS to be characterized by minor craniofacial and skeletal abnormalities, speech and language delays, psychomotor and growth retardation, and severe sleep disturbances (p. 1, 2nd & 3rd para of Background). The sleep disturbances of SMS include difficulty falling asleep, inability to enter or maintain REM, reduced night sleep, shortened and broken sleep cycles, and excessive daytime sleepiness, among other symptoms (p. 1, 3rd para of Background). Lavedan teaches treating sleep disturbances in a patient with SMS comprising administering internally an effective amount of tasimelteon, shown below, daily:  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (p. 2, 1st para under summary of invention; p. 4, next to last para). Lavedan teaches an embodiment wherein tasimelteon is administered once daily, and further teaches an effective dose of tasimelteon to range between about 5-100 mg/day (p. 9, claims 5-6). Tasimelteon is taught as a melatonin agonist (p. 4, last sentence-p. 5, top para). 
Lavedan doesn’t teach determining a body mass of the patient, and if the body mass of the patient is equal to or less than 28 kg, administering to the patient, once daily, a first dose of tasimelteon equal to 0.7 mg/kg; or if the body mass of the patient is greater than 28 kg, administering to the patient, once daily, a second dose of tasimelteon equal to 20 mg. Lavedan doesn’t teach a liquid suspension formulation.
Birznieks teaches treatment of a sleep disorder comprising administering a melatonin agonist, (1R-trans)-N-[[2-(2,3-dihydro-4-benzofuran)cyclo-propyl]methyl]propenamide, to a human subject (title & abstract; para [0009]): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Birznieks teaches internally administering the melatonin agonist to a patient, typically an adult of approximately 70 kg., or a mass range between 45-150 kg, a dose from about 10 mg/day to 100 mg/day (para [0010]). Birznieks further teaches the specific doses and regimen depend upon the patient, including the severity of the disorder, route of administration, and age, weight, and response of the patient (para [0014-0015]). Birznieks teaches administering the melatonin agonist in a solid or liquid dosage form, with a pharmaceutical carrier and/or adjuvants and excipients (para [0019]). Birznieks teaches liquid preparations in a particular embodiment, including an aqueous liquid suspension, with suspending agent, flavoring agent (e.g., taste masking agent), and other excipients such as mannitol, emulsifiers (e.g., surfactants), croscarmellose sodium (i.e. carboxymethylcellulose sodium), and microcrystalline cellulose (para [0021], [0023], [0025]). Mannitol is included within Applicants’ specification as an opacity imparting agent (p. 8, lines 6-8). Birznieks further teaches a formulation of the melatonin agonist can be administered as needed, including once, twice, or three times daily (para [0024]). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have treated a subject for SMS comprising determining a body mass of the subject, and in the case that the patient has a body mass greater than 28 kg., administering to the patient, once daily, a second dose of tasimelteon equal to 20 mg., in consideration of Lavedan and Birznieks. Lavedan teaches tasimelteon as a melatonin agonist for treating sleep disturbances in SMS, in addition to a daily dose from about 5-100 mg/day, while Birznieks teaches a very structurally similar melatonin agonist for treating sleep disturbances, and internally administering the melatonin agonist to a patient, typically an adult of approximately 70 kg., or a mass range between 45-150 kg, a dose from about 10 mg/day to 100 mg/day. Birznieks further teaches the specific doses and regimen depend upon the patient, including the severity of the disorder, route of administration, and age, weight, and response of the patient. Since the melatonin agonist in the method taught by Birznieks is so structurally similar to tasimelteon, and as SMS is characterized by sleep disturbances, a person of ordinary skill in the art would have found it prima facie obvious to have treated sleep disturbances in a patient with SMS comprising internally administering tasimelteon using the dosing guidelines taught by Birznieks, e.g., administering tasimelteon from one to three times daily, and administering a second dose of tasimelteon to a patient between 45-150 kg, wherein the second dose is about 20 mg, and have had a reasonable expectation of success. See MPEP 2144.05(II): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, one of ordinary skill in the art would have found it prima facie obvious to have administered tasimelteon in the form of a homogeneous aqueous liquid suspension, with suspending agent, flavoring agent (e.g., taste masking agent), and other excipients such as mannitol (opacity imparting), microcrystalline cellulose and croscarmellose sodium as suspending agents, and surfactant, in consideration of Birznieks’ teaching of such a formulation for a melatonin agonist that is highly structurally similar to tasimelteon, and have had a reasonable expectation of success. 
Regarding the limitations of instant claim 3, “wherein the composition has a viscosity less than or equal to 150 cps and a specific gravity of greater than 1-1.5 under ambient conditions”, as it would have been prima facie obvious to have incorporated tasimelteon into a homogeneous aqueous liquid suspension further comprising a suspending agent, a taste masking agent, an opacity imparting agent, and a surfactant, it would have been prima facie obvious that the characteristics of the composition would have included those recited in claim 3. 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-10 of U.S. Patent No. 10179119 B2 in view of Birznieks et. al., US 20090105333 A1 (publ. 4/23/2009). The instant claim is drawn to treating a patient in need for Smith-Magenis syndrome comprising determining a body mass of the patient; and if the body mass of the patient is equal to or less than 28 kg, administering to the patient, once daily, a first dose of tasimelteon equal to 0.7 mg/kg; or if the body mass of the patient is greater than 28 kg, administering to the patient, once daily, a second dose of tasimelteon equal to 20 mg. The claims of US ‘119 are drawn to a method of treating sleep disturbances in a patient with Smith Magenis syndrome comprising internally administering to the patient an effective amount of tasimelteon once daily before bedtime. Thus, both sets of claims are drawn to treating a patient with Smith Magenis syndrome by administering the same drug, tasimelteon; claim 5 of US ‘119 recites a daily dose of tasimelteon from about 5-100 mg/day; claim 6 recites a dose of about 20 mg/day. Although the claims of US ‘119 don’t recite determining the body mass of the patient, and; if the body mass of the patient is equal to or less than 28 kg, administering to the patient, once daily, a first dose of tasimelteon equal to 0.7 mg/kg; or if the body mass of the patient is greater than 28 kg, administering to the patient, once daily, a second dose of tasimelteon equal to 20 mg, the second dose of tasimelteon for patients greater than 28 kg, 20 mg., is recited by claims 5-6 of US ‘119. Furthermore, it would have been prima facie obvious to have taken the patient’s body mass into account for determining the dose of tasimelteon in view of Birznieks. Birznieks teaches treatment of a sleep disorder comprising administering a melatonin agonist, (1R-trans)-N-[[2-(2,3-dihydro-4-benzofuran)cyclo-propyl]methyl]propenamide, to a human subject (title & abstract; para [0009]): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Birznieks teaches internally administering the melatonin agonist to a patient, typically an adult of approximately 70 kg., or a mass range between 45-150 kg, a dose from about 10 mg/day to 100 mg/day (para [0010]). Birznieks further teaches the specific doses and regimen depend upon the patient, including the severity of the disorder, route of administration, and age, weight, and response of the patient (para [0014-0015]). Birznieks further exemplifies administering the drug a half hour-2 hours before bedtime (para [0032]; p. 7, claim 7). Since the melatonin agonist taught by Birznieks is structurally very similar to tasimelteon and is also taught to be used for treating sleep disturbances, it would have been prima facie obvious to a person of ordinary skill in the art to have treated sleep disturbances in a patient with SMS comprising internally administering tasimelteon using the dosing guidelines taught by Birznieks, e.g., administering tasimelteon from one to three times daily, and administering a second dose of tasimelteon to a patient between 45-150 kg, wherein the second dose is about 20 mg, and have had a reasonable expectation of success. Although the instant claims don’t expressly recite administering tasimelteon before bedtime as recited by the claims of US ‘119, including a half hour-1hour before bedtime as recited by claims 7-9 of US ‘119, it would have been prima facie obvious to have incorporated this limitation into the  instant claims, since Birznieks teaches administering a melatonin agonist for treating a sleep disturbance about a half hour-2 hours before bedtime, and tasimelteon is a melatonin agonist. The instant claims and method claimed in US ‘119 are therefore not patentably distinct in view of Birznieks.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 11266622 B2 in view of Birznieks et. al., US 20090105333 A1 (publ. 4/23/2009). The instant claim is drawn to treating a patient in need for Smith-Magenis syndrome comprising determining a body mass of the patient; and if the body mass of the patient is equal to or less than 28 kg, administering to the patient, once daily, a first dose of tasimelteon equal to 0.7 mg/kg; or if the body mass of the patient is greater than 28 kg, administering to the patient, once daily, a second dose of tasimelteon equal to 20 mg. The claims of US ‘622 are drawn to a method of treating a patient with Smith Magenis syndrome comprising internally administering to the patient 20 mg. tasimelteon once daily before bedtime. Thus, both sets of claims are drawn to treating a patient with Smith Magenis syndrome by administering the same drug, tasimelteon. Although the claims of US ‘622 don’t recite determining the body mass of the patient, and; if the body mass of the patient is equal to or less than 28 kg, administering to the patient, once daily, a first dose of tasimelteon equal to 0.7 mg/kg; or if the body mass of the patient is greater than 28 kg, administering to the patient, once daily, a second dose of tasimelteon equal to 20 mg, the second dose of tasimelteon for patients greater than 28 kg, 20 mg., is recited by claim 1 of US ‘622. Furthermore, it would have been prima facie obvious to have taken the patient’s body mass into account for determining the dose of tasimelteon in view of Birznieks. Birznieks teaches treatment of a sleep disorder comprising administering a melatonin agonist, (1R-trans)-N-[[2-(2,3-dihydro-4-benzofuran)cyclo-propyl]methyl]propenamide, to a human subject (title & abstract; para [0009]): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Birznieks teaches internally administering the melatonin agonist to a patient, typically an adult of approximately 70 kg., or a mass range between 45-150 kg, a dose from about 10 mg/day to 100 mg/day (para [0010]). Birznieks further teaches the specific doses and regimen depend upon the patient, including the severity of the disorder, route of administration, and age, weight, and response of the patient (para [0014-0015]). Birznieks further exemplifies administering the drug a half hour-2 hours before bedtime (para [0032]; p. 7, claim 7). Since the melatonin agonist taught by Birznieks is structurally very similar to tasimelteon and is also taught to be used for treating sleep disturbances, it would have been prima facie obvious to a person of ordinary skill in the art to have treated sleep disturbances in a patient with SMS comprising internally administering tasimelteon using the dosing guidelines taught by Birznieks, e.g., administering tasimelteon from one to three times daily, and administering a second dose of tasimelteon to a patient between 45-150 kg, wherein the second dose is about 20 mg, and have had a reasonable expectation of success. Although the instant claims don’t expressly recite administering tasimelteon before bedtime as recited by the claims of US ‘622, including a half hour-1 hour before bedtime as recited by claims 5-7 of US ‘622, it would have been prima facie obvious to have incorporated this limitation into the  instant claims, since Birznieks teaches administering a melatonin agonist for treating a sleep disturbance about a half hour-2 hours before bedtime, and tasimelteon is a melatonin agonist. The instant claims and method claimed in US ‘622 are therefore not patentably distinct in view of Birznieks.

Claim Objections
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Information Disclosure Statements
The IDS filed on 4/2/21, 4/9/21, 7/9/21, and 7/26/22 have been considered. 

Conclusion
Claims 1-7 are rejected. Claim 8 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627